DETAILED ACTION
Claims 1-16 are presented for examination.
Claim 4 has been amended.
This office action is in response to amendment submitted on 16-DEC-2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - 35 USC § 103
On pgs. 9-13 of the Applicant Arguments/Remarks submitted 08/23/2021 (hereinafter ‘Remarks’), Applicant argues the amended claims distinguish over the prior art. On pg. 9 Applicant specifically emphasizes the limitation:
Using the digital model of crop growth computing, for each location of the plurality of locations, a required nutrient value indicating a required amount of nutrient to be applied to produce the measured yield values
Examiner notes the limitation is taught as a combination of Gates et al., U.S Publication 2017/0061052 A1 (hereinafter ‘Gates) in view of Shriver et al., US Patent 9,652,840 B1 (hereinafter ‘Shriver’) further in view of Perry et al., U.S. Publication 20190050948 A1 (hereinafter ‘Perry’), notably on pg. 8 of the Non-Final where the amount is specifically taught by Shriver. Argument are directed towards Gates and no arguments are presented regarding Shriver teaching the amount. In response to applicant's arguments against the references individually, one cannot show In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On pg. 10 of the Remarks, Applicant argues [0204] does not teach the Gates teaches the element of “a required nutrient value”. Examiner respectfully disagrees and maintains the teaching of “current nutrient application recommendations” and “nitrogen requirements” of Gates in [0204] teaches “a required nutrient value”. Applicant argues the modeling already available in the soil is distinct from the nutrient to be applied. However, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “Available in the soil”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding the argument of the location of a plurality of locations on pg. 10 continuing onto pg. 11, Examiner finds the argument closest to the claim limitation “generating a residual map comprising the residual values at the subset of the plurality of locations”. This claim limitation is not cited to be taught by Gates, but by Shriver, as found on pg. 9 of the Non-Final dated 09/16/2021. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
subset”. Both terms are present in the specification and appear in different contexts. in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “subfield”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
On pg. 10 of the Non-Final Rejection, Shriver is cited as teaching the “plurality of locations” by equating the “each analysis zone” to the different locations. Shriver further teaches updating “sub-region differences” for correcting the model on pg. 11 of the Non-Final Rejection. Examiner maintains the combination and maintains relying on Shriver to remedy the deficiency of Gates with regards to the “plurality of locations”.
Regarding the argument of amended Claim 4, the combination of Gates, Shriver, and Perry has been maintained to teach the amended limitation, however, the citation has been updated per the removal of the additional elements in the alternative.
Applicant's arguments have been fully considered but they are not persuasive. Rejections under 35 U.S.C. 103 is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over 
Gates et al., U.S Publication 2017/0061052 A1 (hereinafter ‘Gates) in view of 
Shriver et al., US Patent 9,652,840 B1 (hereinafter ‘Shriver’) further in view of
Perry et al., U.S. Publication 2019/0050948 A1 (hereinafter ‘Perry’).

Regarding Claim 1: A method for increasing accuracy of digital models of crop growth based on nutrient values in a computing system, the method comprising: 
Gates teaches storing, in the computing system, a digital model of crop growth, (¶[0199] Gates teaches computer system with a agronomic model describing growth of crops “an agronomic model is a data structure in memory of agricultural intelligence computer system 130 that contains location and crop information for one or more fields. An agronomic model may also contain agronomic factors which describe conditions which may affect the growth of one or more crops on a field.”),
Gates teaches the digital model of crop growth being configured to compute nutrient requirements in soil to produce particular yield values based, at least in part, on data unique to an agricultural field; (Continuing ¶[0199] and ¶[0204] Gates teaches to esetimate the yield of the crop, i.e. agricultural field [0199] “… The agronomic factors may also be used to estimate one or more crop related results, such as agronomic yield.” and further, to determine the nitrogen, i.e. nutrient requirement of the crop in the field [0204] “For example, fertility advisor module 136 may determine that nitrogen in the one or more fields will fall short of the nitrogen requirements for a crop on a certain date.”)
Gates teaches receiving agronomic field data for a particular agronomic field, (¶[0051] Gates teaches receiving the data of a particular agronomic field, which data such as acreage, geographic data, crop data, and other data “Examples of field data 106 include (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data”  
Further, in ¶[0101] Gates teaches agronomic field data “the agricultural intelligence computer system 130 is configured or programmed to implement agronomic data preprocessing of field data received from one or more external data resources.”)
Gates teaches the agronomic field data comprising one or more input parameters for each of a plurality of locations on the agronomic field, (¶[0122] Gates teaches input of the field including geographic bounded area, i.e. locations which have one or more subfield, i.e. plurality of location “a 'field' refers to a geographically bounded area comprising a top field which may also comprise one or more subfields.”)
Gates teaches nutrient application values for each of the plurality of locations, and (Continuing ¶[0122] Gates teaches the field data, which contains the plurality of locations, also contains nutrient application data “Field data 106 may include information relating to the field itself, such as field names and identifiers, soil types or classifications, tilling status, irrigation status, soil composition, nutrient application data”)
Gates teaches measured yield values for each of the plurality of locations; (Further continuing ¶[0122] Gates teaches have the historical harvest and yield for the field data “Additionally, field data 106 may include information relating to historical harvest data including crop type or classification, harvest date, actual production history, yield,”)
Gates teaches using the digital model of crop growth computing, for each location of the plurality of locations, a required nutrient value indicating a required (¶[0126] and ¶[0204] Gates teaches digital model for crop requirements in one or more fields, i.e. plurality of locations where the nitrogen requirement is determine, i.e. required nutrient which recommends for a crop on a certain date, produce yield ¶[0126] “a digital model of available nutrients in the soil of the one or more fields is created. For example, fertility advisor module 136 may create a digital model of available nutrients in the soil based on one or more other digital models relating to a crop on the one or more fields” and ¶[0204] ‘fertility advisor module 136 may determine that nitrogen in the one or more fields will fall short of the nitrogen requirements for a crop on a certain date. … Recommendation module 152 may create one or more recommendations for nitrogen application based on the determination of fertility advisor module”)
Gates teaches identifying a subset of the plurality of locations where the computed required nutrient value is greater than the nutrient application value; (¶[0191 Gates teaches determining the one or more fields, i.e. a subset of the plurality of locations, where the crops will not be able meet their nitrogen demand, i.e. required nutrient value is greater than the nutrient application value, the nitrogen is the nutrient  “For example, crop module 146 may determine that in two months, the available nitrogen in the one or more fields will drop below the demand of the one or more crops due to a combination of nitrogen uptake, leaching, volatilization, and denitrification. In response to determining that the one or more crops will not be able to meet their nitrogen demands, crop module 146 may send data to fertility advisor module 136, recommendation module 152, presentation layer 134 and/or agronomic model module 154. Additionally, crop module 146 may update the model of the crop's development based on the lack of nitrogen and/or water. For example, a deficiency in nitrogen limits the leaf area development for a crop…”)






Gates does not appear to explicitly disclose
a required amount of nutrient
indicates an amount of nutrient
computing, for each of the subset of the plurality of locations, a residual value comprising a difference between the required nutrient value and the nutrient application value; 
generating a residual map comprising the residual values at the subset of the plurality of locations;
generating, from the residual map and the one or more input parameters for each of the plurality of locations, 
particular model correction data for the particular agronomic field; 
storing the particular model correction data with an identifier of the particular agronomic field.

However, Shriver teaches a required amount of nutrient and indicates an amount of nutrient (Col 10 lines 5-7 Shriver teaches determining a nitrogen prescription, the amount of nitrogen, i.e. nutrient to be supplemented “…The nitrogen prescription module can output: the amount of nitrogen that should be supplemented (nitrogen supplement) for each analysis zone…”)
Shriver teaches computing, for each of the subset of the plurality of locations, a residual value comprising a difference between the required nutrient value and the nutrient application value; (Col 8 line 67 – Col 9 lines 10 Shriver teaches determining the residual nitrogen leftover from the previous year, i.e. nutrient application value and from the initial nitrogen application, required nutrient value “…The nitrogen change module can output the amount of nitrogen change (e.g., change since a previous nitrogen application, change over the growing season to date, change over a defined time period, etc.), rate of nitrogen change, nitrogen change for different types of nitrogen fertilizer (e.g., anhydrous ammonia, urea, urea-ammonium nitrate solutions, etc.), residual amount of nitrogen leftover from an initial nitrogen application (e.g., from a preceding year), an estimated amount of available nitrogen for plants within a zone at a given time, and/or other suitable nitrogen change parameters…”)
Shriver teaches generating a residual map comprising the residual values at the subset of the plurality of locations; (Col 4 lines 34-44 Shriver teaches an analysis of each zone, i.e. subset of the plurality of locations where the amount of nitrogen lost from the initial amount is analyzed, i.e. residual values “…The initial nitrogen amount, potential yield, weather since nitrogen application (e.g., rainfall, wind, ambient temperature, growing degree day values, etc.), and soil data for each analysis zone is fed to the crop module, which estimates the growth stage for crops within each analysis zone. The growth stage, weather, and soil data are then fed into the nitrogen change module to determine the amount of nitrogen lost or gained from the analysis zone to date, where the initial nitrogen amount and amount of lost or gained nitrogen can be cooperatively used to determine the amount of nitrogen left within the analysis zone…”)
Shriver teaches generating, from the residual map and the one or more input parameters for each of the plurality of locations, (Continuing Col 4 lines 44-53 Shriver teaches determining the amount of nitrogen to be applied, i.e. one or more input parameter, to an analysis zone, i.e. plurality of locations “…A crop goal (e.g., crop yield, crop uniformity, minimum crop size, etc.) can be used to determine the amount of nitrogen needed to reach the crop goal (e.g., based on the current crop parameters, determined by the crop module, and a desired crop parameter), where the amount of nitrogen needed to reach the crop goal and the amount of nitrogen lost from (and/or amount of nitrogen remaining within) the analysis zone can be cooperatively used to determine the amount of supplemental nitrogen that should be applied to the analysis zone…”)
Shriver teaches particular model correction data for the particular agronomic field; (Column 22 lines 12 -14 Shriver teaches an updated crop modules, i.e. model correction date, applied to a plurality of sub-regions, i.e. particular agronomic field “determining an updated crop module can include generating a plurality of sub-region differences”)
Shriver teaches storing the particular model correction data with an identifier of the particular agronomic field. (Column 23 lines 50-53 Shriver teaches determining the yield based on the calibrated, i.e. model correction, for geographic identifiers “calibrating can include: determining the actual yield for each analysis zone based on the respective harvest data associated with geographic identifiers falling within the analysis zone;”)
Gates and Shriver are analogous art because they are from the same field of endeavor, modeling nutrients in crop fields.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the using the digital model of crop growth computing, for each location of the plurality of locations, a required nutrient value indicating a required nutrient to be applied to produce the measured yield values as disclosed by Gates by a required amount of nutrient and indicates an amount of nutrient and computing, for each of the subset of the plurality of locations, a residual value comprising a difference between the required nutrient value and the nutrient application value and generating a residual map comprising the residual values at the subset of the plurality of locations and generating, from the residual map and the one or more input parameters for each of the plurality of locations, particular model correction data for the particular agronomic field and storing the particular model correction data with an identifier of the particular agronomic field as disclosed by Shriver.
One of ordinary skill in the art would have been motivated to make this modification in order to determine the amount of fertilizer/nitrogen to be applied to the field or sib-region of the field based on target yield and growth by determining the nitrogen prescription as discussed by Shriver in Col 2 lines 24-35 “…The method 100 functions to determine the amount of nitrogen that is lost or gained from the geographic region ( e.g., field), geographic sub-region ( e.g., region of the field), and/or any suitable region over time. The method 100 can additionally or alternatively function to determine a nitrogen prescription ( e.g., for initial fertilizer application, side dressing, etc.), which can be used for generating control instructions for agricultural equipment to apply nitrogen according to the nitrogen prescription. The nitrogen applied to the field or field sub-regions can function to augment the nitrogen remaining in the field to reach a target parameter, such as a target yield, growth stage distribution, or other parameter…”

Gates teaches the nutrient application value as discussed above relating to ¶[0122] and Shriver teaches the amount of nutrients (Col 10 lines 5-7) the plurality of locations discussed above relating to Col 4 lines 44-53. 
However, Gates and Shriver does not appear to explicitly disclose how these elements were applied in past growth cycles,
wherein a nutrient application value, of the nutrient application values, for a location, of the plurality of locations, indicates an … nutrient that was applied to the location during a past growth cycle; 


    PNG
    media_image1.png
    490
    618
    media_image1.png
    Greyscale
However, Perry teaches wherein a nutrient application value, of the nutrient application values, for a location, of the plurality of locations, indicates an … nutrient that was applied to the location during a past growth cycle; (Fig. 3 and ¶[0091] Perry teaches a database with a plit index, i.e. a location and plurality of locations which corresponds to a nutrient applied a past date for a harvest cycle, i.e. past growth cycle “…Although the example database of FIG. 3 organizes geographic information by plot of land, in other embodiments, the agricultural database 140 can be organized in other ways, for instance by land category (field, mountain, city, elevation, slope, soil texture or composition, etc.), by crop variant or category, by land owner, or by any other suitable characteristic. Further, although the example database of FIG. 3 only includes four characteristics mapped to each land plot, in practice, the agricultural database 140 can include any number of characteristics, for instance 50 or more. Likewise, it should be appreciated that reference is made in FIG. 3 to generic field treatments (e.g., "pesticide", "nitrogen", etc.) for the purposes of simplifying the illustrated of an example agricultural database, and that in practice, an agricultural database can include specific details of applied crop treatments (such as the specific treatment applied, the method of application, the application rate, date and location, etc.)…”) (EN: “amount of nutrient” and “nutrient application value” are not SAME numbers. The required nutrient is what an area requires where the amount is what needs to be added).
Gates, Shriver, and Perry are analogous art because they are from the same field of endeavor, modeling nutrients in crop fields.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the a required amount of nutrient as disclosed by Gates and Shriver by wherein a nutrient application value, of the nutrient application values, for a location, of the plurality of locations, indicates an nutrient that was applied to the location during a past growth cycle as disclosed by Perry.
One of ordinary skill in the art would have been motivated to make this modification in order to better understand the future season by understanding past season which allow to minimize crop treatment allowing for better yield and reduced cost as discussed by Perry in ¶[0186] “…For a grower, accessing predicted crop production information can better inform the grower about which crop types and variants to plant in order to maximize end-of season or future season profits, about which crop types and varieties to plant in order to minimize crop treatment and watering costs, about the effects of reducing crop treatment and watering costs on the expected crop yield, about the effects of storing a crop after harvest, about the long-term benefits of planting a cover crop, and the like. Having access to such information can beneficially enable growers to efficiently and profitably allocate resources, improve crop yield stability, reduce or account for short- and long-term risks, and evaluate expected market conditions months or years in advance…”

Regarding Claim 2: Gates, Shriver, and Perry teach The method of claim 1, further comprising: 
Gates teaches receiving particular agronomic field data for the agronomic field; (¶[0098] Gates teaches the agronomic data is contains field data and identification data of the fields “In this context, an agronomic model is a data structure in memory of the agricultural intelligence computer system 130 that comprises field data 106, such as identification data and harvest data for one or more fields.”)
Gates teaches using the particular agronomic field data for the agronomic field and the digital model of crop growth, computing, for each location of the plurality of locations, a particular nutrient value indicating a recommended … nutrient to apply to the agronomic field; (¶[0204] and ¶[0207] Gates teaches a recommendation module to determine the nitrogen, i.e. particular nutrient value [0204] “Recommendation module 152 may create one or more recommendations for nitrogen application based on the determination of fertility advisor module” and further teaches determining the nutrient for the future crop with various dates for planting, application, and tillage of the field in the optmal model [0207] “Fertility advisor module 136 may create models of nutrient availability for a future crop with various planting dates, nutrient application dates, and tillage methods. Fertility advisor module 136 may select a model which receives higher nutrient availability or more effective nutrient applications as an optimal model.”)
Shriver teaches amount of nutrient (Col 10 lines 5-7 Shriver teaches determining a nitrogen prescription, the amount of nitrogen, i.e. nutrient to be supplemented “…The nitrogen prescription module can output: the amount of nitrogen that should be supplemented (nitrogen supplement) for each analysis zone…”)
Gates teaches generating a digital map of particular nutrient values, the digital map including the particular nutrient value for each location of the plurality of locations; (¶[0099] and ¶[0209] Gates teaches a model to determine the properties for the one or more fields, i.e. plurality of locations [0099] “…In an embodiment, the agricultural intelligence computer system 130 may use a preconfigured agronomic model to calculate agronomic properties related to currently received location and crop information for one or more fields…” And further teaches determining the nutrient data and the amount of nutrient in the one or more fields [0209] “recommendation module 152 may create a recommendation for nutrient application based on nutrient availability data received from fertility advisor module 136. In response to receiving the recommendation, communication layer 132 may use the nutrient availability data to create application parameters for a nutrient release valve that describe an amount of a nutrient to release on to the one or more fields.”).
Shriver teaches using the particular model correction data, adjusting the digital map of particular nutrient values, the particular model correction data comprising post-processing instructions for adjusting nutrient values for the particular agronomic field. (Col 24 lines 23-25 and Col 25 lines 42-45  Shriver teaches determining anomalies for correction of the nitrogen, i.e. nutrient value Col 24 lines 23-25  “Identification of nitrogen status anomalies can trigger performance of any suitable portion of the method 100 (e.g., generating a nitrogen prescription; determining an updated module, etc.).” and further teaches presenting the data on a map of the sub-regions Col 25 lines 42-45 “Presenting nitrogen related information can be presented as one or more of: a value, map ( e.g., illustrating geographic sub-region nitrogen prescriptions)”).

Regarding Claim 3: Gates, Shriver, and Perry teach The method of claim 1, further comprising: 
Shriver teaches using the particular model correction data, adjusting the digital model of crop growth; (Col 21 lines 51-56 Shriver teaches determining the crop growth and calibrating, i.e. correction of the model “Determining an updated module can additionally or alternatively include determining an updated crop module S152. The crop module can be calibrated in relation to an analysis event ( e.g., before, after, or during crop growth stage determination; when nitrogen loss to crop uptake is determined;  prior to calibrating a nitrogen prescription module, etc.)”)
Gates teaches receiving particular agronomic field data for the agronomic field; (¶[0098] Gates teaches the agronomic model contains identification of the agronomic field “…In this context, an agronomic model is a data structure in memory of the agricultural intelligence computer system 130 that comprises field data 106, such as identification data and harvest data for one or more fields…”)
Shriver teaches using the particular agronomic field data for the agronomic field and the adjusted digital model of crop growth, computing, for each location of the plurality of locations, a particular nutrient value indicating a recommended amount of (Column 14 lines 17-24 Shriver teaches determining for a geographic region, i.e. each location of the plurality of regions, the nitrogen prescription module, i.e. particular nutrient value determining an updated model for the recommended amount “As shown in FIG. 1B, the method 100 can additionally or alternatively include determining a nitrogen prescription for the geographic region based on the nitrogen change using a nitrogen prescription module S130; generating control instructions for the nitrogen application equipment based on the nitrogen prescription S140; determining an updated module (e.g., an updated crop module, an updated nitrogen prescription module, etc.)”…)
Gates teaches generating a digital map of particular nutrient values, the digital map including the particular nutrient value for each location of the plurality of locations. (¶[0099] and ¶[209] Gates teaches receiving location and crop information of the one or more fields, i.e. each location of the plurality of locations [0099] “In an embodiment, the agricultural intelligence computer system 130 may use a preconfigured agronomic model to calculate agronomic properties related to currently received location and crop information for one or more fields.” and further teaches the nutrient application for the fields [0209] “recommendation module 152 may create a recommendation for nutrient application based on nutrient availability data received from fertility advisor module 136. In response to receiving the recommendation, communication layer 132 may use the nutrient availability data to create application parameters for a nutrient release valve that describe an amount of a nutrient to release on to the one or more fields.”). 	

Regarding Claim 4: Gates, Shriver, and Perry teach The method of claim 1, 
Perry teaches wherein the one or more input parameters for the plurality of locations comprise data identifying elevations of the plurality of locations. ([0077] Perry teaches determining the elevation of spatial coordinates for an array of values, i.e. plurality of locations “…The data from these data sources can be combined, and a standard feature set can be extracted from the combined data, enabling crop prediction models to be generated across different temporal systems, different spatial coordinate systems, and measurement systems. For example, sensor data streams can be a time series of scalar values linked to a specific latitude/longitude coordinate. Likewise, LiDAR data can be an array of scalar elevation values on a 10 m rectangular coordinate system, and satellite imagery can be spatial aggregates of bands of wavelengths within specific geographic boundaries…”)

Regarding Claim 5: Gates, Shriver, and Perry teach The method of claim 1, further comprising: 
Gates teaches using the one or more input parameters, generating a plurality of spatial parameter maps, each of the plurality of spatial parameter maps comprising a different input parameter of the one or more input parameters; (¶[0072] and ¶[0099] Gates teaches data of geographical locations of one or more fields, i.e. spatial parameter maps where the data is of tillage, crops planted, soil data, harvest data, or weather data, i.e. different input parameter of the one or more input parameters ¶[0072] “…field manager computing device 104 sends field data 106 to agricultural intelligence computer system 130 comprising or including data values representing one or more of: a geographical location of the one or more fields, tillage information for the one or more fields, crops planted in the one or more fields, and soil data extracted from the one or more fields…” and ¶[0099] “…The preconfigured agronomic model is based upon previously processed field data, including but not limited to, identification data, harvest data, fertilizer data, and weather data…”)
Shriver teaches using digitally programmed logic, correlating the spatial parameter maps with the residual map; (Col 9 lines 45-53 and lines  Shriver teaches calculating per zone, i.e. spatial parameter maps for the nitrogen change and the target nitrogen, i.e. residual maps “…the nitrogen change ( e.g., nitrogen loss, nitrogen release, etc.), the current available nitrogen (e.g., from the nitrogen change module), the target nitrogen amount (e.g., as determined from crop goals), remote monitoring data, nitrogen stress (e.g., determined from correlation with green reflectance of remote monitoring data, etc.), time remaining in the growing season, the crop growth stage (e.g., current, predicted, historic), crop goals, and/or any other suitable data for the analysis zone … In a specific example, the target nitrogen amount can be calculated for each zone by multiplying the target yield for the zone by a state-specific factor…’)
Shriver teaches generating the model correction data based, at least in part, on the correlations of the spatial parameter maps with the residual map. (Col 11 lines 6-14 Shriver teaches the model can be updated, i.e. model correction based on the available nitrogen after crop yield, i.e. residual map for the analysis zone, i.e. spatial parameters “…The total nitrogen module can output: the total nitrogen available to the crops for each analysis zone; the additional nitrogen available to the crops for each analysis zone, or any other suitable information. The total nitrogen module can be generated, executed, and/or updated every growing season (e.g., after crop harvest, after crop yield is determined, etc.); every time a new nitrogen treatment is performed on the field; and/or at any other suitable frequency…”)

Regarding Claim 6: Gates, Shriver, and Perry teach The method of claim 1, further comprising: 
Gates teaches using the one or more input parameters, generating a plurality of spatial parameter maps for a plurality of years, each of the plurality of spatial parameter maps comprising an input parameter of the one or more input parameters for a different year of the plurality of years; (¶0103] and ¶[0122] Gates teaches the collection of historical agronomic data and historical harvest data, i.e. input parameters for different years where the data is related to field data, i.e. spatial parameter maps [0103] “RMSECV can cross validate agronomic models by comparing predicted agronomic property values created by the agronomic model against historical agronomic property values collected and analyzed.” and [0122] “field data 106 may include information relating to historical harvest data including crop type or classification, harvest date, actual production history, yield, grain moisture, and tillage practices.”)
Gates teaches generating a plurality of residual maps for the plurality of years, the plurality of residual maps comprising the residual map; (¶[0130] and ¶[0193] Gates teaches depicting data, i.e. maps, over a five to ten year period, i.e. plurality of years  [0130] “Labile organic nitrogen decomposes within roughly one year while stable organic nitrogen tends to decompose over the course of five to ten years. Thus, the specific composition of the manure not only affects the current nitrogen available to a plant, but the availability of nitrogen in the soil over time. “ and [0193] “The portion of the graph prior to current date transition 906 depicts past amounts of a nutrient available to the crop.”)
Shriver teaches using digitally programmed logic, correlating the plurality of spatial parameter maps with the plurality of residual maps; (Column 12, lines 28-32 Shriver teaches the satellite images over a period of time, i.e. spatial parameters maps “Features and/or inputs used in generating, executing, and or updating the management zone module can be include any one or more of: remote monitoring data (e.g., satellite images) for the analysis zones recorded over a predetermined duration of time (e.g., 5 years)” and Further, Column 16 lines 16-23 Shriver teaches determining the nitrogen history of the one or more zones based on historical data, i.e. residual maps “The amount of nitrogen initially available is preferably determined based on the amount of applied nitrogen, and can additionally be determined based on the nitrogen history of one or more zones (e.g., based on the past crops grow; based on historic nitrogen prescriptions applied; etc.) or be determined based historical user input, data feeds, amount of applied nitrogen, features and/or inputs mentioned above,”)
Shriver teaches generating the model correction data based, at least in part, on the correlations of the spatial parameter maps with the plurality of residual maps. (Column 9 lines 43-44 Shriver teaches updating the prescription module i.e. model correction “Features and/or inputs used in generating, executing, and or updating the nitrogen prescription module can be include any one or more of:” Further,  lines 49-50 Shriver teaches correlation with the remote monitoring data, i.e. spatial parameter maps “nitrogen stress (e.g., determined from correlation with green reflectance of remote monitoring data, etc.)”), see Figure 6 for the relationship between the nitrogen prescription module and the crop module). 

Regarding Claim 7: Gates, Shriver, and Perry teach The method of claim 1, further comprising: 
Shriver teaches storing model correction data for a plurality of different agricultural fields; (Column 6 lines 6-9 Shriver teaches applying the model to different crop types, i.e. different agricultural fields “The method can be applied to a single crop type or cultivar (e.g., corn, soy, alfalfa, wheat, rice, sugarcane, etc.), multiple crop types or cultivars, or any other suitable number of crop types and/or cultivars.”)
Gates teaches receiving particular input parameter data for the particular agricultural field; (¶[0200] Gates teaches the model using a specific amount of nitrogen stress, i.e. particular input for a particular crop type, i.e. particular agricultural field “Agronomic model module 154 may use digitally programmed logic and stored data indicating effect of specific amounts of nitrogen stress for a particular crop type to model changes in a crop's development.”)
Shriver teaches identifying the model correction data with the identifier of the particular agronomic field and, in response, using the digital model and the model correction data stored with the identifier of the particular agronomic field to compute recommended nutrient values for the particular field; (Column 23 lines 19-29 Shriver teaches an updated module, i.e. model correction with an associated analysis zone, i.e. particular agronomic field using the estimated crop parameter value, i.e. model data and computing against the actual crop parameter values, i.e. data stored with the identifier of the particular agronomic field to determine a nitrogen prescription, i.e. recommended nutrient values “Determining an updated module can additionally or alternatively include determining an updated nitrogen prescripttion module S156. Updating the nitrogen prescription can be in relation to an analysis event ( e.g., in response to a nitrogen prescription request from a user, after harvest, etc.), and/or at any suitable time. The nitrogen prescription module is preferably verified based on harvest data associated with the analysis zones, where the estimated crop parameter values for each analysis zone, determined based on the nitrogen prescription, can be compared against the actual crop parameter values from the harvest data.”).
Gates teaches sending the recommended nutrient values to a client computing device. (¶[0209] Gates teaches notifying the field manager, i.e. sending he recommended nutrient value by a computing device “Presentation layer 134 may then send a notification to field manager computing device 104 indicating the nutrient availability data and requesting permission to apply the recommended nutrient to the one or more fields.”).

Regarding Claim 8: Gates, Shriver, and Perry teach The method of claim 1, further comprising: 
Shriver teaches storing model correction data for a plurality of different agricultural fields; (Column 6 lines 6-9 Shriver teaches applying the model to multiple crop types, i.e. different agriculture fields “The method can be applied to a single crop type or cultivar (e.g., corn, soy, alfalfa, wheat, rice, sugarcane, etc.), multiple crop types or cultivars, or any other suitable num-ber of crop types and/or cultivars.”)
Gates teaches receiving particular input parameter data for the particular agricultural field; (¶[0200] Gates teaches changing the crop development , i.e. receiving particular input for a particular agriculture field “Agronomic model module 154 may use digitally programmed logic and stored data indicating effect of specific amounts of nitrogen stress for a particular crop type to model changes in a crop's development.”)
Shriver teaches identifying the model correction data with the identifier of the particular agronomic field and, in response, using the digital model and the model correction data stored with the identifier of the particular agronomic field to compute recommended nutrient values for the particular field; (Column 23 lines 19-29 Shriver teaches an updated model, i.e. model correction data which includes the nitrogen prescription module, i.e. recommended nutrient values for the particular field, and updating the data associated with the analysis zone, i.e. particular field “Determining an updated module can additionally or alternatively include determining an updated nitrogen prescription module S156. Updating the nitrogen prescription can be in relation to an analysis event ( e.g., in response to a nitrogen prescription request from a user, after harvest, etc.), and/or at any suitable time. The nitrogen prescription module is preferably verified based on harvest data associated with the analysis zones, where the estimated crop parameter values for each analysis zone, determined based on the nitrogen prescription, can be compared against the actual crop parameter values from the harvest data.”)
Gates teaches generating a script which, when executed by one or more processors, causes an agricultural implement to release the nutrient at the recommended nutrient values onto the particular agronomic field. (¶[0077] Gates teaches instruction are programmed, i.e. generating a script which causes the application to output to the drive machinery, i.e. release the nutrient across the zones, i.e. agronomic field  “In one embodiment, nitrogen instructions 210 are programmed to provide tools to inform nitrogen decisions by visualizing the availability of nitrogen to crops and to create variable rate (VR) fertility scripts. … Example programmed functions include displaying images such as SSURGO images to enable drawing of application zones; upload of existing grower-defined zones; providing an application graph to enable tuning nitrogen applications across multiple zones; output of scripts to drive machinery…”).

Regarding Claim 9: A system comprising:
Gates teaches one or more processors; a memory storing instructions which, when executed by the one or more processors, cause performance of: ([0066] Gates “…Hardware/virtualization layer 150 comprises one or more central processing units (CPUs), memory controllers, and other devices, components, or elements of a computer system such as volatile or non-volatile memory…”)
Gates teaches storing a digital model of crop growth, (¶[0199] Gates teaches computer system with a agronomic model describing growth of crops “an agronomic model is a data structure in memory of agricultural intelligence computer system 130 that contains location and crop information for one or more fields. An agronomic model may also contain agronomic factors which describe conditions which may affect the growth of one or more crops on a field.”),
Gates teaches the digital model of crop growth being configured to compute nutrient requirements in soil to produce particular yield values based, at least in part, on data unique to an agricultural field; (Continuing ¶[0199] and ¶[0204] Gates teaches to esetimate the yield of the crop, i.e. agricultural field [0199] “… The agronomic factors may also be used to estimate one or more crop related results, such as agronomic yield.” and further, to determine the nitrogen, i.e. nutrient requirement of the crop in the field [0204] “For example, fertility advisor module 136 may determine that nitrogen in the one or more fields will fall short of the nitrogen requirements for a crop on a certain date.”)
Gates teaches receiving agronomic field data for a particular agronomic field, (¶[0051] Gates teaches receiving the data of a particular agronomic field, which data such as acreage, geographic data, crop data, and other data “Examples of field data 106 include (a) identification data (for example, acreage, field name, field identifiers, geographic identifiers, boundary identifiers, crop identifiers, and any other suitable data”  
Further, in ¶[0101] Gates teaches agronomic field data “the agricultural intelligence computer system 130 is configured or programmed to implement agronomic data preprocessing of field data received from one or more external data resources.”)
Gates teaches the agronomic field data comprising one or more input parameters for each of a plurality of locations on the agronomic field, (¶[0122] Gates teaches input of the field including geographic bounded area, i.e. locations which have one or more subfield, i.e. plurality of location “a 'field' refers to a geographically bounded area comprising a top field which may also comprise one or more subfields.”)
Gates teaches nutrient application values for each of the plurality of locations, and (Continuing ¶[0122] Gates teaches the field data, which contains the plurality of locations, also contains nutrient application data “Field data 106 may include information relating to the field itself, such as field names and identifiers, soil types or classifications, tilling status, irrigation status, soil composition, nutrient application data”)
Gates teaches measured yield values for each of the plurality of locations; (Further continuing ¶[0122] Gates teaches have the historical harvest and yield for the field data “Additionally, field data 106 may include information relating to historical harvest data including crop type or classification, harvest date, actual production history, yield,”)
Gates teaches using the digital model of crop growth computing, for each location of the plurality of locations, a required nutrient value indicating a required (¶[0126] and ¶[0204] Gates teaches digital model for crop requirements in one or more fields, i.e. plurality of locations where the nitrogen requirement is determine, i.e. required nutrient which recommends for a crop on a certain date, produce yield ¶[0126] “a digital model of available nutrients in the soil of the one or more fields is created. For example, fertility advisor module 136 may create a digital model of available nutrients in the soil based on one or more other digital models relating to a crop on the one or more fields” and ¶[0204] ‘fertility advisor module 136 may determine that nitrogen in the one or more fields will fall short of the nitrogen requirements for a crop on a certain date. … Recommendation module 152 may create one or more recommendations for nitrogen application based on the determination of fertility advisor module”)
Gates teaches identifying a subset of the plurality of locations where the computed required nutrient value is greater than the nutrient application value; (¶[0191 Gates teaches determining the one or more fields, i.e. a subset of the plurality of locations, where the crops will not be able meet their nitrogen demand, i.e. required nutrient value is greater than the nutrient application value, the nitrogen is the nutrient  “For example, crop module 146 may determine that in two months, the available nitrogen in the one or more fields will drop below the demand of the one or more crops due to a combination of nitrogen uptake, leaching, volatilization, and denitrification. In response to determining that the one or more crops will not be able to meet their nitrogen demands, crop module 146 may send data to fertility advisor module 136, recommendation module 152, presentation layer 134 and/or agronomic model module 154. Additionally, crop module 146 may update the model of the crop's development based on the lack of nitrogen and/or water. For example, a deficiency in nitrogen limits the leaf area development for a crop…”)






Gates does not appear to explicitly disclose
a required amount of nutrient 
indicates an amount of nutrient

generating a residual map comprising the residual values at the subset of the plurality of locations; 
generating, from the residual map and the one or more input parameters for each of the plurality of locations, 
particular model correction data for the particular agronomic field; 
storing the particular model correction data with an identifier of the particular agronomic field.

However, Shriver teaches a required amount of nutrient and indicates an amount of nutrient (Col 10 lines 5-7 Shriver teaches determining a nitrogen prescription, the amount of nitrogen, i.e. nutrient to be supplemented “…The nitrogen prescription module can output: the amount of nitrogen that should be supplemented (nitrogen supplement) for each analysis zone…”)
Shriver teaches computing, for each of the subset of the plurality of locations, a residual value comprising a difference between the required nutrient value and the nutrient application value; (Col 8 line 67 – Col 9 lines 10 Shriver teaches determining the residual nitrogen leftover from the previous year, i.e. nutrient application value and from the initial nitrogen application, required nutrient value “…The nitrogen change module can output the amount of nitrogen change (e.g., change since a previous nitrogen application, change over the growing season to date, change over a defined time period, etc.), rate of nitrogen change, nitrogen change for different types of nitrogen fertilizer (e.g., anhydrous ammonia, urea, urea-ammonium nitrate solutions, etc.), residual amount of nitrogen leftover from an initial nitrogen application (e.g., from a preceding year), an estimated amount of available nitrogen for plants within a zone at a given time, and/or other suitable nitrogen change parameters…”)
Shriver teaches generating a residual map comprising the residual values at the subset of the plurality of locations; (Col 4 lines 34-44 Shriver teaches an analysis of each zone, i.e. subset of the plurality of locations where the amount of nitrogen lost from the initial amount is analyzed, i.e. residual values “…The initial nitrogen amount, potential yield, weather since nitrogen application (e.g., rainfall, wind, ambient temperature, growing degree day values, etc.), and soil data for each analysis zone is fed to the crop module, which estimates the growth stage for crops within each analysis zone. The growth stage, weather, and soil data are then fed into the nitrogen change module to determine the amount of nitrogen lost or gained from the analysis zone to date, where the initial nitrogen amount and amount of lost or gained nitrogen can be cooperatively used to determine the amount of nitrogen left within the analysis zone…”)
Shriver teaches generating, from the residual map and the one or more input parameters for each of the plurality of locations, (Continuing Col 4 lines 44-53 Shriver teaches determining the amount of nitrogen to be applied, i.e. one or more input parameter, to an analysis zone, i.e. plurality of locations “…A crop goal (e.g., crop yield, crop uniformity, minimum crop size, etc.) can be used to determine the amount of nitrogen needed to reach the crop goal (e.g., based on the current crop parameters, determined by the crop module, and a desired crop parameter), where the amount of nitrogen needed to reach the crop goal and the amount of nitrogen lost from (and/or amount of nitrogen remaining within) the analysis zone can be cooperatively used to determine the amount of supplemental nitrogen that should be applied to the analysis zone…”)
Shriver teaches particular model correction data for the particular agronomic field; (Column 22 lines 12 -14 Shriver teaches an updated crop modules, i.e. model correction date, applied to a plurality of sub-regions, i.e. particular agronomic field “determining an updated crop module can include generating a plurality of sub-region differences”)
Shriver teaches storing the particular model correction data with an identifier of the particular agronomic field. (Column 23 lines 50-53 Shriver teaches determining the yield based on the calibrated, i.e. model correction, for geographic identifiers “calibrating can include: determining the actual yield for each analysis zone based on the respective harvest data associated with geographic identifiers falling within the analysis zone;”)
Gates and Shriver are analogous art because they are from the same field of endeavor, modeling nutrients in crop fields.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the using the digital model of crop growth computing, for each location of the plurality of locations, a required nutrient value indicating a required nutrient to be applied to produce the as disclosed by Gates by a required amount of nutrient and indicates an amount of nutrient and computing, for each of the subset of the plurality of locations, a residual value comprising a difference between the required nutrient value and the nutrient application value and generating a residual map comprising the residual values at the subset of the plurality of locations and generating, from the residual map and the one or more input parameters for each of the plurality of locations, particular model correction data for the particular agronomic field and storing the particular model correction data with an identifier of the particular agronomic field as disclosed by Shriver.
One of ordinary skill in the art would have been motivated to make this modification in order to determine the amount of fertilizer/nitrogen to be applied to the field or sib-region of the field based on target yield and growth by determining the nitrogen prescription as discussed by Shriver in Col 2 lines 24-35 “…The method 100 functions to determine the amount of nitrogen that is lost or gained from the geographic region ( e.g., field), geographic sub-region ( e.g., region of the field), and/or any suitable region over time. The method 100 can additionally or alternatively function to determine a nitrogen prescription ( e.g., for initial fertilizer application, side dressing, etc.), which can be used for generating control instructions for agricultural equipment to apply nitrogen according to the nitrogen prescription. The nitrogen applied to the field or field sub-regions can function to augment the nitrogen remaining in the field to reach a target parameter, such as a target yield, growth stage distribution, or other parameter…”

Gates teaches the nutrient application value as discussed above relating to ¶[0122] and Shriver teaches the amount of nutrients (Col 10 lines 5-7) the plurality of locations discussed above relating to Col 4 lines 44-53. 
However, Gates and Shriver does not appear to explicitly disclose how these elements were applied in past growth cycles,
wherein a nutrient application value, of the nutrient application values, for a location, of the plurality of locations, indicates an … nutrient that was applied to the location during a past growth cycle; 

However, Perry teaches wherein a nutrient application value, of the nutrient application values, for a location, of the plurality of locations, indicates an … nutrient that was applied to the location during a past growth cycle;  (Fig. 3 [shown in Claim 1] and ¶[0091] Perry teaches a database with a plit index, i.e. a location and plurality of locations which corresponds to a nutrient applied a past date for a harvest cycle, i.e. past growth cycle “…Although the example database of FIG. 3 organizes geographic information by plot of land, in other embodiments, the agricultural database 140 can be organized in other ways, for instance by land category (field, mountain, city, elevation, slope, soil texture or composition, etc.), by crop variant or category, by land owner, or by any other suitable characteristic. Further, although the example database of FIG. 3 only includes four characteristics mapped to each land plot, in practice, the agricultural database 140 can include any number of characteristics, for instance 50 or more. Likewise, it should be appreciated that reference is made in FIG. 3 to generic field treatments (e.g., "pesticide", "nitrogen", etc.) for the purposes of simplifying the illustrated of an example agricultural database, and that in practice, an agricultural database can include specific details of applied crop treatments (such as the specific treatment applied, the method of application, the application rate, date and location, etc.)…”)
Gates, Shriver, and Perry are analogous art because they are from the same field of endeavor, modeling nutrients in crop fields.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the a required amount of nutrient as disclosed by Gates and Shriver by wherein a nutrient application value, of the nutrient application values, for a location, of the plurality of locations, indicates an nutrient that was applied to the location during a past growth cycle as disclosed by Perry.
One of ordinary skill in the art would have been motivated to make this modification in order to better understand the future season by understanding past season which allow to minimize crop treatment allowing for better yield and reduced cost as discussed by Perry in ¶[0186] “…For a grower, accessing predicted crop production information can better inform the grower about which crop types and variants to plant in order to maximize end-of season or future season profits, about which crop types and varieties to plant in order to minimize crop treatment and watering costs, about the effects of reducing crop treatment and watering costs on the expected crop yield, about the effects of storing a crop after harvest, about the long-term benefits of planting a cover crop, and the like. Having access to such information can beneficially enable growers to efficiently and profitably allocate resources, improve crop yield stability, reduce or account for short- and long-term risks, and evaluate expected market conditions months or years in advance…”

Regarding Claim 10: Gates, Shriver, and Perry teach The system of claim 9, wherein the instructions, when executed by the one or more processors, further cause performance of: 
Gates teaches receiving particular agronomic field data for the agronomic field; (¶[0098] Gates teaches the agronomic data is contains field data and identification data of the fields “In this context, an agronomic model is a data structure in memory of the agricultural intelligence computer system 130 that comprises field data 106, such as identification data and harvest data for one or more fields.”)
Gates teaches using the particular agronomic field data for the agronomic field and the digital model of crop growth, computing, for each location of the plurality of locations, a particular nutrient value indicating a recommended … nutrient to apply to the agronomic field; (¶[0204] and ¶[0207] Gates teaches a recommendation module to determine the nitrogen, i.e. particular nutrient value [0204] “Recommendation module 152 may create one or more recommendations for nitrogen application based on the determination of fertility advisor module” and further teaches determining the nutrient for the future crop with various dates for planting, application, and tillage of the field in the optmal model [0207] “Fertility advisor module 136 may create models of nutrient availability for a future crop with various planting dates, nutrient application dates, and tillage methods. Fertility advisor module 136 may select a model which receives higher nutrient availability or more effective nutrient applications as an optimal model.”)
Shriver teaches amount of nutrient (Col 10 lines 5-7 Shriver teaches determining a nitrogen prescription, the amount of nitrogen, i.e. nutrient to be supplemented “…The nitrogen prescription module can output: the amount of nitrogen that should be supplemented (nitrogen supplement) for each analysis zone…”)
Gates teaches generating a digital map of particular nutrient values, the digital map including the particular nutrient value for each location of the plurality of locations; (¶[0099] and ¶[0209] Gates teaches a model to determine the properties for the one or more fields, i.e. plurality of locations [0099] “…In an embodiment, the agricultural intelligence computer system 130 may use a preconfigured agronomic model to calculate agronomic properties related to currently received location and crop information for one or more fields…” And further teaches determining the nutrient data and the amount of nutrient in the one or more fields [0209] “recommendation module 152 may create a recommendation for nutrient application based on nutrient availability data received from fertility advisor module 136. In response to receiving the recommendation, communication layer 132 may use the nutrient availability data to create application parameters for a nutrient release valve that describe an amount of a nutrient to release on to the one or more fields.”).
Shriver teaches using the particular model correction data, adjusting the digital map of particular nutrient values, the particular model correction data comprising post-processing instructions for adjusting nutrient values for the particular agronomic field. (Col 24 lines 23-25 and Col 25 lines 42-45  Shriver teaches determining anomalies for correction of the nitrogen, i.e. nutrient value Col 24 lines 23-25  “Identification of nitrogen status anomalies can trigger performance of any suitable portion of the method 100 (e.g., generating a nitrogen prescription; determining an updated module, etc.).” and further teaches presenting the data on a map of the sub-regions Col 25 lines 42-45 “Presenting nitrogen related information can be presented as one or more of: a value, map ( e.g., illustrating geographic sub-region nitrogen prescriptions)”).

Regarding Claim 11: Gates, Shriver, and Perry teach The system of claim 9, wherein the instructions, when executed by the one or more processors, further cause performance of: 
Shriver teaches using the particular model correction data, adjusting the digital model of crop growth; (Col 21 lines 51-56 Shriver teaches determining the crop growth and calibrating, i.e. correction of the model “Determining an updated module can additionally or alternatively include determining an updated crop module S152. The crop module can be calibrated in relation to an analysis event ( e.g., before, after, or during crop growth stage determination; when nitrogen loss to crop uptake is determined;  prior to calibrating a nitrogen prescription module, etc.)”)
Gates teaches receiving particular agronomic field data for the agronomic field; (¶[0098] Gates teaches the agronomic model contains identification of the agronomic field “…In this context, an agronomic model is a data structure in memory of the agricultural intelligence computer system 130 that comprises field data 106, such as identification data and harvest data for one or more fields…”)
Shriver teaches using the particular agronomic field data for the agronomic field and the adjusted digital model of crop growth, computing, for each location of the plurality of locations, a particular nutrient value indicating a recommended amount of nutrient to apply to the agronomic field; (Column 14 lines 17-24 Shriver teaches determining for a geographic region, i.e. each location of the plurality of regions, the nitrogen prescription module, i.e. particular nutrient value determining an updated model for the recommended amount “As shown in FIG. 1B, the method 100 can additionally or alternatively include determining a nitrogen prescription for the geographic region based on the nitrogen change using a nitrogen prescription module S130; generating control instructions for the nitrogen application equipment based on the nitrogen prescription S140; determining an updated module (e.g., an updated crop module, an updated nitrogen prescription module, etc.)”…)
Gates teaches generating a digital map of particular nutrient values, the digital map including the particular nutrient value for each location of the plurality of locations. (¶[0099] and ¶[209] Gates teaches receiving location and crop information of the one or more fields, i.e. each location of the plurality of locations [0099] “In an embodiment, the agricultural intelligence computer system 130 may use a preconfigured agronomic model to calculate agronomic properties related to currently received location and crop information for one or more fields.” and further teaches the nutrient application for the fields [0209] “recommendation module 152 may create a recommendation for nutrient application based on nutrient availability data received from fertility advisor module 136. In response to receiving the recommendation, communication layer 132 may use the nutrient availability data to create application parameters for a nutrient release valve that describe an amount of a nutrient to release on to the one or more fields.”). 	

Regarding Claim 12: Gates, Shriver, and Perry teach The system of claim 9, 
Gates teaches wherein the one or more input parameters for the plurality of locations comprise data identifying one or more of elevation, percentage of organic matter in soil, pH of soil, or cation exchange capacity of soil. (¶[0051] Gates teaches pH of soil, cat-ion exchange, and organic matter “(c) soil data (for example, type, composition, pH, organic matter (OM), cat-ion exchange capacity (CEC))”).

Regarding Claim 13: Gates, Shriver, and Perry teach The system of claim 9, wherein the instructions, when executed by the one or more processors, further cause performance of: 
Gates teaches using the one or more input parameters, generating a plurality of spatial parameter maps, each of the plurality of spatial parameter maps comprising a different input parameter of the one or more input parameters; (¶[0072] and ¶[0099] Gates teaches data of geographical locations of one or more fields, i.e. spatial parameter maps where the data is of tillage, crops planted, soil data, harvest data, or weather data, i.e. different input parameter of the one or more input parameters ¶[0072] “…field manager computing device 104 sends field data 106 to agricultural intelligence computer system 130 comprising or including data values representing one or more of: a geographical location of the one or more fields, tillage information for the one or more fields, crops planted in the one or more fields, and soil data extracted from the one or more fields…” and ¶[0099] “…The preconfigured agronomic model is based upon previously processed field data, including but not limited to, identification data, harvest data, fertilizer data, and weather data…”)
Shriver teaches using digitally programmed logic, correlating the spatial parameter maps with the residual map; (Col 9 lines 45-53 and lines  Shriver teaches calculating per zone, i.e. spatial parameter maps for the nitrogen change and the target nitrogen, i.e. residual maps “…the nitrogen change ( e.g., nitrogen loss, nitrogen release, etc.), the current available nitrogen (e.g., from the nitrogen change module), the target nitrogen amount (e.g., as determined from crop goals), remote monitoring data, nitrogen stress (e.g., determined from correlation with green reflectance of remote monitoring data, etc.), time remaining in the growing season, the crop growth stage (e.g., current, predicted, historic), crop goals, and/or any other suitable data for the analysis zone … In a specific example, the target nitrogen amount can be calculated for each zone by multiplying the target yield for the zone by a state-specific factor…’)
Shriver teaches generating the model correction data based, at least in part, on the correlations of the spatial parameter maps with the residual map. (Col 11 lines 6-14 Shriver teaches the model can be updated, i.e. model correction based on the available nitrogen after crop yield, i.e. residual map for the analysis zone, i.e. spatial parameters “…The total nitrogen module can output: the total nitrogen available to the crops for each analysis zone; the additional nitrogen available to the crops for each analysis zone, or any other suitable information. The total nitrogen module can be generated, executed, and/or updated every growing season (e.g., after crop harvest, after crop yield is determined, etc.); every time a new nitrogen treatment is performed on the field; and/or at any other suitable frequency…”)

Regarding Claim 14: Gates, Shriver, and Perry teach The system of claim 9, wherein the instructions, when executed by the one or more processors, further cause performance of: 
Gates teaches using the one or more input parameters, generating a plurality of spatial parameter maps for a plurality of years, each of the plurality of spatial parameter maps comprising an input parameter of the one or more input parameters for a different year of the plurality of years; (¶0103] and ¶[0122] Gates teaches the collection of historical agronomic data and historical harvest data, i.e. input parameters for different years where the data is related to field data, i.e. spatial parameter maps [0103] “RMSECV can cross validate agronomic models by comparing predicted agronomic property values created by the agronomic model against historical agronomic property values collected and analyzed.” and [0122] “field data 106 may include information relating to historical harvest data including crop type or classification, harvest date, actual production history, yield, grain moisture, and tillage practices.”)
Gates teaches generating a plurality of residual maps for the plurality of years, the plurality of residual maps comprising the residual map; (¶[0130] and ¶[0193] Gates teaches depicting data, i.e. maps, over a five to ten year period, i.e. plurality of years  [0130] “Labile organic nitrogen decomposes within roughly one year while stable organic nitrogen tends to decompose over the course of five to ten years. Thus, the specific composition of the manure not only affects the current nitrogen available to a plant, but the availability of nitrogen in the soil over time. “ and [0193] “The portion of the graph prior to current date transition 906 depicts past amounts of a nutrient available to the crop.”)
Shriver teaches using digitally programmed logic, correlating the plurality of spatial parameter maps with the plurality of residual maps; (Column 12, lines 28-32 Shriver teaches the satellite images over a period of time, i.e. spatial parameters maps “Features and/or inputs used in generating, executing, and or updating the management zone module can be include any one or more of: remote monitoring data (e.g., satellite images) for the analysis zones recorded over a predetermined duration of time (e.g., 5 years)” and Further, Column 16 lines 16-23 Shriver teaches determining the nitrogen history of the one or more zones based on historical data, i.e. residual maps “The amount of nitrogen initially available is preferably determined based on the amount of applied nitrogen, and can additionally be determined based on the nitrogen history of one or more zones (e.g., based on the past crops grow; based on historic nitrogen prescriptions applied; etc.) or be determined based historical user input, data feeds, amount of applied nitrogen, features and/or inputs mentioned above,”)
Shriver teaches generating the model correction data based, at least in part, on the correlations of the spatial parameter maps with the plurality of residual maps. (Column 9 lines 43-44 Shriver teaches updating the prescription module i.e. model correction “Features and/or inputs used in generating, executing, and or updating the nitrogen prescription module can be include any one or more of:” Further,  lines 49-50 Shriver teaches correlation with the remote monitoring data, i.e. spatial parameter maps “nitrogen stress (e.g., determined from correlation with green reflectance of remote monitoring data, etc.)”), see Figure 6 for the relationship between the nitrogen prescription module and the crop module). 

Regarding Claim 15: Gates, Shriver, and Perry teach The system of claim 9, wherein the instructions, when executed by the one or more processors, further cause performance of: 
Shriver teaches storing model correction data for a plurality of different agricultural fields; (Column 6 lines 6-9 Shriver teaches applying the model to different crop types, i.e. different agricultural fields “The method can be applied to a single crop type or cultivar (e.g., corn, soy, alfalfa, wheat, rice, sugarcane, etc.), multiple crop types or cultivars, or any other suitable number of crop types and/or cultivars.”)
Gates teaches receiving particular input parameter data for the particular agricultural field; (¶[0200] Gates teaches the model using a specific amount of nitrogen stress, i.e. particular input for a particular crop type, i.e. particular agricultural field “Agronomic model module 154 may use digitally programmed logic and stored data indicating effect of specific amounts of nitrogen stress for a particular crop type to model changes in a crop's development.”)
Shriver teaches identifying the model correction data with the identifier of the particular agronomic field and, in response, using the digital model and the model correction data stored with the identifier of the particular agronomic field to compute recommended nutrient values for the particular field; (Column 23 lines 19-29 Shriver teaches an updated module, i.e. model correction with an associated analysis zone, i.e. particular agronomic field using the estimated crop parameter value, i.e. model data and computing against the actual crop parameter values, i.e. data stored with the identifier of the particular agronomic field to determine a nitrogen prescription, i.e. recommended nutrient values “Determining an updated module can additionally or alternatively include determining an updated nitrogen prescripttion module S156. Updating the nitrogen prescription can be in relation to an analysis event ( e.g., in response to a nitrogen prescription request from a user, after harvest, etc.), and/or at any suitable time. The nitrogen prescription module is preferably verified based on harvest data associated with the analysis zones, where the estimated crop parameter values for each analysis zone, determined based on the nitrogen prescription, can be compared against the actual crop parameter values from the harvest data.”).
Gates teaches sending the recommended nutrient values to a client computing device. (¶[0209] Gates teaches notifying the field manager, i.e. sending he recommended nutrient value by a computing device “Presentation layer 134 may then send a notification to field manager computing device 104 indicating the nutrient availability data and requesting permission to apply the recommended nutrient to the one or more fields.”).

Regarding Claim 16: Gates, Shriver, and Perry teach The system of claim 9, wherein the instructions, when executed by the one or more processors, further cause performance of: 
Shriver teaches storing model correction data for a plurality of different agricultural fields; (Column 6 lines 6-9 Shriver teaches applying the model to multiple crop types, i.e. different agriculture fields “The method can be applied to a single crop type or cultivar (e.g., corn, soy, alfalfa, wheat, rice, sugarcane, etc.), multiple crop types or cultivars, or any other suitable num-ber of crop types and/or cultivars.”)
Gates teaches receiving particular input parameter data for the particular agricultural field; (¶[0200] Gates teaches changing the crop development , i.e. receiving particular input for a particular agriculture field “Agronomic model module 154 may use digitally programmed logic and stored data indicating effect of specific amounts of nitrogen stress for a particular crop type to model changes in a crop's development.”)
Shriver teaches identifying the model correction data with the identifier of the particular agronomic field and, in response, using the digital model and the model correction data stored with the identifier of the particular agronomic field to compute recommended nutrient values for the particular field; (Column 23 lines 19-29 Shriver teaches an updated model, i.e. model correction data which includes the nitrogen prescription module, i.e. recommended nutrient values for the particular field, and updating the data associated with the analysis zone, i.e. particular field “Determining an updated module can additionally or alternatively include determining an updated nitrogen prescription module S156. Updating the nitrogen prescription can be in relation to an analysis event ( e.g., in response to a nitrogen prescription request from a user, after harvest, etc.), and/or at any suitable time. The nitrogen prescription module is preferably verified based on harvest data associated with the analysis zones, where the estimated crop parameter values for each analysis zone, determined based on the nitrogen prescription, can be compared against the actual crop parameter values from the harvest data.”)
Gates teaches generating a script which, when executed by one or more processors, causes an agricultural implement to release the nutrient at the recommended nutrient values onto the particular agronomic field. (¶[0077] Gates teaches instruction are programmed, i.e. generating a script which causes the application to output to the drive machinery, i.e. release the nutrient across the zones, i.e. agronomic field  “In one embodiment, nitrogen instructions 210 are programmed to provide tools to inform nitrogen decisions by visualizing the availability of nitrogen to crops and to create variable rate (VR) fertility scripts. … Example programmed functions include displaying images such as SSURGO images to enable drawing of application zones; upload of existing grower-defined zones; providing an application graph to enable tuning nitrogen applications across multiple zones; output of scripts to drive machinery…”).

Conclusion
	Claims 1-16 are rejected.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Groeneveld (US Publication No. 2016/0180473 A1) discloses a nutrient prescription method for a spatial yield pattern of crops in a plurality of locations within the field.
Starr (US Publication no. 2016/0309646 A1) discloses a method of generation spatial parameter data related to field, soil, and weather conditions and visually displaying said data.
Xu (US Publication No. 2017/0196171 A1) discloses a method of updating a model of crop growth in response to changes in the nutrient content of soil.
Richt (US Publication No. 2018/0075545 A1) discloses a method relating to the elevation for an agronomic model [0059].

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J.E.J./Examiner, Art Unit 2146                                                                                                                                                                                                        
/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2146